Citation Nr: 1340493	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  06-35 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for dysphagia, to include as secondary a bilateral hearing loss disability or service-connected deviated septum or Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse, L. D.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to September 1979, with additional periods of service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for dysphagia (also claimed as depression). The Veteran appealed this rating action to the Board.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in February 2008. A transcript of the hearing is of record. 

The matter on appeal was most recently before the Board in August 2013.  At that time, the Board remanded the issue on appeal to the RO for additional development.  The appeal has returned to the Board for further appellate consideration. 

In a November 2013 written argument to the Board, the Veteran's representative raised the issue of entitlement to service connection for Parkinson's Disease.  (See Veteran's representative's November 2013 written argument to the Board, pages (pgs.) 1-2)).  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Thus, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Chronic dysphagia was not diagnosed or treated in service; and, the preponderance of the evidence fails to establish that the Veteran's dysphagia is etiologically related to his active service or that it was caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

Dysphagia was not incurred in service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  A July 2011 letter addressed the theory of service connection on a secondary basis.  Taken together, both letters addressed the necessary notice elements.  Nothing more was required.  

Although the Veteran was not provided notice of the criteria for establishing service connection on a secondary basis until after adjudication of the claim in August 2005, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 389 (1993). Following the provision of the required notice, the AMC readjudicated the claim in an October 2013 Supplemental Statement of the Case based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the service connection claim on appeal.  The RO obtained his service treatment and VA treatment records.  No outstanding evidence has been identified that has not otherwise been obtained and associated with the Veteran's physical claims files and electronic file uploaded to the Veterans Benefits Management System (VBMS). 

VA opinions with respect to the issue on appeal were obtained in August 2011, May 2013, and October 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case, when viewed collectively, are more than adequate.  The opinions were predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record, and physical examination and provided a sufficient evidentiary basis for the claim for service connection for dysphagia, to include on a secondary basis to be adjudicated.  In her October 2013 supplemental opinion, the VA examiner provided answers to the specific medical questions asked by the Board in its August 2013 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for dysphagia, to include on a secondary basis has been met.

Some discussion of the Veteran's hearing before the undersigned finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here during the February 2008 hearing before the undersigned.  The issue on appeal (service connection) was identified at the Board hearing. Information was also elicited from the Veteran and his wife concerning the onset of his swallowing problems, when he was initially diagnosed, as well as the manner this condition is felt to be related to his active duty service.  Relevant evidence, in particular treatment records, was identified in that information was elicited from the Veteran and his wife. 

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the claim for service connection for dysphagia, to include on a secondary basis such that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.






II. Laws and Regulations

A. Service Connection-general criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  


If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B. Secondary Service Connection-Criteria

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

III. Merits Analysis

The Veteran currently has a diagnosis dysphagia.  Such is well-established in record.  See e.g., May 2013 VA examination report). His primary assertion is that his dysphagia is secondary to his service-connected deviated septum and Eustachian tube dysfunction, as well as a non-service-connected bilateral hearing loss.  However, when determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Discussion of the secondary and direct service connection theories is addressed separately in the paragraphs below. 

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's dysphagia is secondary to his service-connected deviated septum and Eustachian tube dysfunction.  An August 2012 ear, nose and throat (ENT) consultation report reflects that the examining clinic attributed the Veteran's swallowing issued, described as "' some dysphagia, choking on foods, also sounds hoarse,'" to a combination of Parkinson's [disease] and presbylarynges (age-related dysphonia).  In her May and October 2013 opinions, a VA physician indicated that it was as least as likely as not that the Veteran's dysphasia was related to a combination of Parkinson's disease and age-related dysphonia.  Neither were related to Eustachian tube dysfunction or deviated nasal septum.  In her May 2013 opinion, the VA physician noted that swallowing sometimes alleviated the symptoms of Eustachian tube dysfunction  However, and rather importantly, she further indicated in October 2013 that there was no evidence in the medical literature that Eustachian tube dysfunction or deviated septum caused problems with swallowing. 

The Board accords great probative weight to the VA examiner's May and October 2013 opinions since they are based on an accurate factual premise, and offer clear conclusions with supporting data, and a reasoned medical explanation.  Furthermore her opinions are consistent with the other evidence of record, namely an August 2012 VA ENT report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The above-cited VA opinions are against the claim and are uncontroverted.

Next, inasmuch service connection is not in effect for bilateral hearing loss,  a threshold legal requirement for establishing secondary service connection for dysphagia as secondary thereto is not met.  The claim of service connection for dysphagia as secondary to bilateral hearing loss must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board turns now to consideration of possible entitlement to service connection for the dysphagia on a direct-incurrence basis, but finds the claim lacking in this respect as well.

Service treatment records document Eustachian tube and related dysfunction.  For example, the Veteran complaints of a sore throat and pain with swallowing were attributed to non-strep pharyngitis in January 1977.  An April 1979 service examination report reflects that the Veteran's mouth and throat were noted to have been abnormal.   In the notes section of the report, the examining clinician noted that the Veteran had had nasal inflammation and sore throat for three (3) months.  On a September 1979 Statement of Medical Condition, the Veteran indicated that there had not been any change in his medical condition since he was previously examined (i.e., April 1979).  When seen at the ENT clinic, the Veteran complained of nasal pain and discharge that was associated with a sore throat and dysphagia since "Jan."  It was noted that he had not had any previous episodes.  The examining clinician entered a impression of nasal folliculitis.  

Overall, while the Veteran complained on two (2) occasions of difficulty swallowing, these complaints were associated with non-strep pharyngitis and nasal folliculitis, not a chronic swallowing disorder, such as dysphagia.  The Veteran's swallowing problems resolved without any further treatment or resulting in any chronic swallowing disability.  More importantly, following VA examination in August 2011, it was determined that the sexually transmitted acute inflammatory disease that the Veteran received treatment for in 1979 was the cause of his sore throat and mouth ulcers, and that the disease did not leave any sequelae such as scarring (negative Barium swallow), long term effect, or secondary effect to cause the dysphagia.  The subsequent VA opinions have instead attributed the Veteran's dysphagia to multiple non-service connected conditions.  There is no competent medical opinion that states the contrary.

Consideration has been given to the Veteran's assertion that his dysphagia is either caused or aggravated by his deviated septum or Eustachian tube dysfunction or directly related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, dysphagia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Dysphagia is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical testing (Barium swallow) and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report having difficulty swallowing, which is essentially dysphagia, there is no indication that the Veteran is competent to etiologically link these reported symptoms to the problems he experienced in service or to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating gastric issues.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved. The claim is denied.


ORDER

Service connection for dysphagia, to include as secondary to service-connected deviated septum or Eustachian tube dysfunction or bilateral hearing loss disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


